Citation Nr: 9935445	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-11 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (VAMROC)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971, including service in the Republic of Vietnam.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision in 
which the RO denied service connection for PTSD and denied a 
permanent and total disability rating for pension purposes.  
The veteran appealed.  By decision of July 1997, the Board 
remanded the case for evidentiary development.  The case has 
now been returned to the Board for further appellate 
consideration.

The issue of entitlement to a permanent and total disability 
rating for pension purposes will be addressed in the REMAND 
following the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal involving entitlement to service 
connection for PTSD has been obtained.

2.  Although the veteran's service personnel records do not 
clearly establish that he engaged in combat with the enemy, 
evidence that members assigned to the U.S. Coast Guard Cutter 
Taney were involved in combat during the veteran's tour of 
duty in Vietnam, including participating in naval gunfire 
support missions, boarding and searching junks and sampans, 
search and rescue operations, and attacks upon the vessel, 
has been independently corroborated.

3.  The record contains medical evidence suggesting that the 
veteran has PTSD as a result of verified in-service stressful 
experiences that occurred while he was stationed in Vietnam, 
and that his current symptoms are related to such 
experiences.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, as a diagnosis of PTSD is 
currently of record, the veteran has met his initial burden 
of showing that his claim for service connection for PTSD is 
"well grounded," meaning he has submitted evidence 
sufficient to show that the claim is at least "plausible...or 
capable of substantiation."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Patton v. West, 12 Vet. App. 272, 276 
(1999)..  In addition, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. §3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §1110 and 
38 C.F.R. §3.303(a) (which govern claims for service 
connection in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," established, for example, by 
recognized military combat citations or other official 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly instructed that VA must make a 
specific finding as to whether the veteran engaged in combat.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen, 10 
Vet. App. at 145; Zarycki, 6 Vet. App. at 98.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

In his written statements, the veteran essentially asserts 
that service connection is warranted for PTSD because he has 
this disorder as a result of his experiences while serving in 
the Republic of Vietnam on active duty with the Coast Guard.  
In this regard, he contends that he was stationed in the 
Republic of Vietnam between October 1969 and May 1970 and 
performed the duties of a Gunner's Mate Striker. The 
veteran's DD-214 identifies his Military Occupational 
Specialty (MOS) as "not applicable."  The veteran's service 
personnel records reflect that he was stationed on the U.S. 
Coast Guard Cutter Taney.  The veteran's service personnel 
records further reveal that he was awarded the Vietnam 
Service Medal with one bronze star and the National Defense 
Service Medal.  There is no evidence that the veteran was 
awarded any citations awarded specifically for combat 
service.  See 38 C.F.R. § 3.304 (f) (1996).  However, the 
veteran's unit, Commander Task Force 115, earned a 
Meritorious Unit Commendation.  In addition, there is some 
question as to whether the veteran was eligible for the 
Combat Action Ribbon, inasmuch as members of U.S. Coast Guard 
vessels operating under U.S. Navy control were eligible for 
such decoration.

Further, in support of this claim, the veteran's 
representative asserts that the evidence shows that the 
veteran participated in combat in Vietnam and that 
38 U.S.C.A. § 1154(b) is thus applicable, making the 
veteran's lay assertions regarding his combat stressors 
sufficient to support the diagnosis of PTSD.  In addition, 
his representative cites the decisions of the Court in 
Dizoglio v. Brown, 9 Vet. App. 163 (1996) and West v. Brown, 
7 Vet. App. 70 (1994) for the proposition that a 
determination as to whether the veteran engaged in combat 
cannot be made simply by reference to the existence or non-
existence of certain combat awards or to MOS (military 
occupational specialty).

The veteran has related the following stressful experiences 
in service: (1) pulling two dead men from the MeKong River; 
(2) seeing and assisting with other dead and wounded; (3) 
witnessing and participating in civilian atrocities to 
include sinking a small boat full of civilians in late 
January or early February 1970; (4) being subjected to 
numerous rocket and mortar attacks while aboard the U.S. 
Coast Guard Cutter Taney from October 1969 to April 1970, 
including one episode which left two people dead; (5) sniper 
attacks in 1969 and 1970 while aboard the Taney and the U.S. 
Coast Guard Whitehope.

The RO wrote to the United States Army Service Center for 
Research of Unit Record (USASCRUR, formerly known as the 
Environmental Support Group or "ESG") in an attempt to 
verify the veteran's claimed in-service stressful 
experiences, including his contention that he had 
participated in combat while serving in Vietnam aboard one or 
more Coast Guard vessels.  In a June 1996 response from ESG 
with supporting documentation, it was indicated that members 
assigned to the U.S. Coast Guard Cutter Taney were involved 
in combat activity during the veteran's Vietnam tour.  
Members aboard the vessel participated in naval gunfire 
support missions causing extensive damage to enemy personnel 
and structures while patrolling waterways.  They also boarded 
and searched junks and sampans in efforts to stop 
infiltrations.  Records reveal that coast guard vessels were 
sometimes fired upon during patrols.  Members aboard the 
Taney also conducted search and rescue (SAR) operations, 
however, ESG was unable to verify that the veteran personally 
retrieved two dead men from the Mekong River.

Subsequent to the July 1997 Board remand, the RO again 
contacted USASCRUR for verification of stressful experiences 
reported by the veteran.  In a July 1998 report, the Director 
of USASCRUR indicated that members of the veteran's unit, 
Task Force 115, conducted patrols along the waterways, 
providing logistic support and participating in amphibious 
landings.  They medevaced injured personnel.  The records 
also verify that members assigned to the Taney were involved 
in combat activity.  Gunfire missions conducted by members 
resulted in the destruction of enemy bunkers, sampans and 
structures.  It was also verified that Taney members 
detected, boarded, inspected and detained Vietnamese junks 
during patrols.  Supporting documentation regarding the 
activities of the Taney during the veteran's tour of duty in 
Vietnam were attached and are contained in the claims folder.

In this case, the veteran's service records do not clearly 
establish that he engaged in combat with the enemy.  These 
records show that he served in Vietnam from October 1969 to 
April 1970; that he did not perform a military occupational 
specialty that is conclusively associated with combat; and 
that, while he received the National Defense Service Medal 
and the Vietnam Service Medal, he has not been awarded any 
medals or other citations that specifically confirm combat 
participation.  However, as discussed above, the reports and 
supporting materials from USASCRUR verify that the veteran's 
vessel was involved in combat and participated in various 
activities which could be construed as stressful during the 
time that the veteran was assigned to the Taney.

The Board recognizes that the reports from USASCRUR and the 
supporting materials do not provide specific corroboration of 
the veteran's participation in the alleged events.  However, 
in Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that, by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
new and material evidence to warrant reopening a claim of 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
further stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Under the circumstances of the case, and in light of the 
Suozzi opinion, the Board finds that the evidence establishes 
that the veteran's unit aboard the U.S. Coast Guard Taney was 
involved in combat and subject to some fire and mortar 
attacks.  Thus, the only question remaining for the Board's 
consideration is whether the veteran's verified in-service 
stressful events support a diagnosis of PTSD, and whether 
there is a nexus between such events and the veteran's 
symptoms.  The Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the remaining 
criteria for establishing service connection for PTSD have 
been met.

The veteran has been hospitalized multiple times and received 
treatment at VA facilities for treatment of PTSD, alcohol 
dependence, drug dependence, personality disorder and 
depression.  For example, in April 1994, the veteran was 
noted to have a history of PTSD, major depression and 
polysubstance abuse.  VA hospitalization from May 4 to May 
11, 1994, noted an Axis II diagnosis of personality disorder, 
not otherwise specified.  A discharge summary pertaining to a 
subsequent VA hospitalization in May 1994 included a 
diagnostic impression of "apparent PTSD."  A medical 
certificate from the Fayetteville, Arkansas VA Medical Center 
(VAMC) in June 1994 included a diagnosis of PTSD.

The veteran was hospitalized at the Topeka, Kansas VAMC in 
December and January 1995 with diagnoses of PTSD with 
depression, anxiety and suicidal ideation, alcohol dependence 
and history of cocaine dependence.  Discharge summary from 
the same VA facility on April 12, 1995 noted a diagnosis of 
PTSD.

On VA hospitalization from April 21 to May 25, 1995, the 
discharge summary reported an Axis I diagnosis including 
recurrent PTSD.  The veteran complained of exacerbation of 
PTSD symptoms manifested by difficulty sleeping, rage and 
anxiety.  The veteran was hospitalized again from June 5 to 
June 13, 1995.  The discharge summary reflects a chief 
complaint of PTSD.  August 14 to August 21, 1995.  In July 
15, 1998, a diagnosis of PTSD was given and related a history 
of the veteran's stressful experiences in Vietnam to support 
the diagnosis of PTSD.

The veteran was seen for a VA psychiatric examination in 
August 1998.  The examiner noted that the veteran had been 
hospitalized at the Topeka, Kansas VAMC fifteen times since 
1995 with additional admissions prior to that time.  The 
examiner stated that even though the veteran admitted to 
fabricating a few of the stressful experiences from service, 
it was clear that the veteran's unit aboard the Taney saw 
combat, including being the target of shelling and taking 
part in the destruction of sampans.  It was indicated that 
the veteran had held more than 100 jobs since his discharge 
from service.  He has required repeated hospitalizations for 
ongoing symptoms including irritability, sleep disturbance, 
difficulty concentrating, fatigue and anxiety.  The VA 
examiner concluded that the veteran fulfilled the 
requirements for the diagnosis of PTSD.  With respect to the 
reported stressful experiences, the VA examiner linked the 
veteran's PTSD to his reported in-service stressful 
experiences.

As noted above, the documentation from USASCRUR has verified 
that the veteran was exposed to stressful experiences during 
his tour of duty in Vietnam.  It was indicated by the VA 
examiner in August 1998 that despite the fact the veteran had 
admitted to fabricating some of his reported stressful 
experiences, he still met the criteria for PTSD based on his 
Vietnam experiences and the clinical findings on examination.

The evidence thus reflects that many examiners have diagnosed 
the veteran as suffering from PTSD.  Further, the evidence 
also shows that the examiners have indicated that there is a 
nexus between that disability and the veteran's claimed 
combat experiences during his period of service in Vietnam, 
to include the most recent examiner, in August 1998.  While 
none of the examiners have specifically cited the specific 
incidents described by the veteran consisting of verified 
shelling of and verified mortar and rocket attacks upon the 
veteran's unit aboard the Taney and the specific stressor 
underlying the diagnosis, it appears that such is 
established, by implication, by the use of the term 
"combat" to describe the veteran's experiences.  The 
favorable medical reports also indicate that such experiences 
are the source of the veteran's current psychiatric symptoms.  
Hence, the totality of the evidence of record suggests that 
the veteran has PTSD as a result of verified in-service 
stressful experiences that occurred while he was stationed in 
Vietnam, and that his current symptoms are related to such 
experiences.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and in light of the foregoing, the Board finds that, 
with resolution of all reasonable doubt in the veteran's 
favor, the veteran has satisfied all three elements necessary 
for a claim for service connection for PTSD, i.e., a clear 
current diagnosis of the disorder, credible supporting 
evidence that in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the in-service stressors.  38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Following a careful review of the evidence of record, the 
Board finds that further development is required before a 
determination can be made on the veteran's claim for a 
permanent and total rating for pension purposes.

At the time of the July 1997 remand, the evidence of record 
revealed additional disabilities which had not been evaluated 
by the RO, including gastrointestinal bleeding secondary to 
erosive gastritis, pre-renal azotemia, anemia secondary to 
upper GI bleeding, a history of hepatitis, a history of tinea 
pedis, and a history of Rocky Mountain Spotted Fever.  The 
issue of entitlement to a permanent and total disability 
rating for pension purposes was remanded for evidentiary 
development to include evaluation of all disabilities and 
examination to determine the precise nature and extent of all 
disabilities.  As a result, the veteran was seen for multiple 
VA examinations in August 1998, including general medical 
examination and special examinations for evaluations of 
genitourinary disorders, digestive disorders, hemic 
disorders, intestinal disorders, disorders of the liver and 
gallbladder, psychiatric disorders to include PTSD, skin 
disorders and gastrointestinal disorders.  As reflected in a 
supplemental statement of the case (SSOC) dated in February 
1999, the RO assigned a 0 percent rating for PTSD and 
continued the previously assigned 30 percent rating for 
depression.  

However, the Board has now granted service connection for 
PTSD.  Furthermore, the record raises questions as to the 
extent of impairment attributable to PTSD.  In this regard, 
the Board notes that the medical evidence currently of record 
appears to conflict with the currently assigned zero percent 
rating for PTSD.  Several of the VA hospital discharge 
summaries reflect assignment of a Global Assessment of 
Functioning (GAF) score varying from the mid-20's 
(indicating, according to the DSM-IV, gross impairment in 
communication, occasional failure to maintain minimal 
personal hygiene, and in some danger of hurting himself or 
others and an inability to function in almost all areas), to 
the mid-40's (indicative of serious symptoms).  Moreover, the 
August 1998 VA psychiatric examiner assigned a GAF of 40 for 
PTSD (indicative of major impairment in several areas such as 
work or school, family relations, judgment, thinking or 
mood).  These findings do not appear to reflect disability 
rated at zero percent.

The Board also notes that the RO has assigned two separate 
ratings for acquired psychiatric disability identified as 
depression (30 percent) and PTSD (zero percent). However, the 
record raises a question as to whether the veteran's 
depression is, in fact, a manifestation of or is otherwise 
attributable to his PTSD (for which the Board has granted 
service connection), as opposed to being a separate and 
distinct disorder.  In this regard, the Board notes that 
although the report of a January 1995 hospitalization 
reflects an Axis I diagnosis of PTSD "with depression, 
anxiety, and suicidal ideation," the August 1998 VA 
psychiatric examiner assigned separate GAFs for PTSD and 
depression (each 40); however, the latter examiner did not 
comment upon the ability the separate the symptomatology 
attributable to each disorder.  

Under these circumstances, the Board finds that further 
evaluation of the veteran's PTSD is warranted to accurately 
assess the degree of impairment attributable to the disorder.  
As noted in the prior remand, such is prerequisite to proper 
consideration of the pension issue.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  Accordingly, a 
second remand of this matter is warranted, even though it 
will, regrettably, further delay the Board's decision on this 
issue.  

For the foregoing reasons, the issue of entitlement to a 
permanent and total disability rating for pension purposes is 
hereby REMANDED to the RO for the following action:

1.  After the RO associates with the 
record any outstanding records of 
psychiatric examination, hospitalization, 
or treatment of the veteran, the veteran 
should be scheduled for a VA psychiatric 
examination to assess the nature and 
severity of his PTSD.  Any and all 
indicated studies and tests that are 
deemed necessary by the examiner should 
be accomplished and all clinical findings 
should be reported, in detail, in light 
of the nomenclature of the DSM-IV.  The 
examiner specifically is requested to 
render a multi-axial diagnosis, including 
assignment of a GAF score and explanation 
of what the score means.  For each 
psychiatric disability other than PTSD 
that is diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
is a manifestation of, or is otherwise 
related to PTSD.  The examiner also 
should offer an opinion as to whether it 
is possible to separate the 
symptomatology attributable to PTSD from 
unrelated psychiatric disorder(s); if so, 
he should offer an assessment of the 
percentage or portion of the GAF score 
that is attributable to PTSD.  If it is 
not possible to distinguish 
symptomatology attributable to PTSD from 
any other unrelated disorder(s), the 
examiner should clearly so state.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the veteran's 
claims file must be made available to and 
be reviewed by the examiner in connection 
with the examination.

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
permanent and total disability rating for 
pension purposes.  The rating action must 
list all of the veteran's disabilities 
and the percentage evaluation assigned to 
each disability under an appropriate 
diagnostic code.  In adjudicating the 
claim, the RO should consider whether 
this case warrants referral for 
assignment of a total rating on an extra-
schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(2) and 
19.9 (1999), Fisher v. Principi, 4 
Vet.App. 53 (1993), and Floyd v. Brown, 9 
Vet.App. 88 (1996).

3.  If the determination remains adverse 
to the veteran, he and his attorney must 
be furnished a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be affored expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

